This is a petition for writ of certiorari wherein petitioner seeks review of a Superior Court judgment affirming a decision of the State Commission for Human Rights. The petitioner was hired by the Bristol County Water Company to perform a job which required heavy lifting. Subsequent physical examination disclosed that petitioner had prior back injuries. Whereupon he was terminated. The petitioner challenged the termination before the Commission for Human Rights which dismissed his petition. This determination was sustained on appeal in the Superior Court. The trial judge found that petitioner did not have a “physical handicap” and further held:
“The Fair Employment Practices Act cannot be construed to mean that an employer must hire a person who is physically handicapped to do a kind of work which would create a serious risk of aggravating injury.”
With this observation and holding we are in agreement. For a useful analysis of concepts relating to an analogous but not identical statute, see Panettieri v. C. V. Hill Refrigeration, 159 N.J. Super. 472, 388 A.2d 630 (1978). We believe that the limitations explicitly contained in the New Jersey statute relating to. adequate performance of duties must be supplied in the Rhode Island statute by construction in order to avoid serious problems of due process.
Consequently, the petition for certiorari is hereby denied.